[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER
RE: MOTIONS 114, 115  116 — COMPEL COMPLIANCE WITH SUBPOENA; MOTION 117 — QUASH SUBPOENA
All materials which are in the possession and control of the defendants, and which precede in time the date that counsel was engaged to represent the defendants in this matter, shall be produced in response to the subpoena duces tecum.
All materials subsequent or contemporaneous in time with defense counsels' engagement in this matter shall be produced in response to the subpoena duces tecum, except such as represent the mental impressions, conclusions, opinions, or legal theories of an attorney or other representative of a party concerning the litigation.
MAIOCCO, J.